414 F.2d 352
Frank JACKSON, Appellant,v.UNITED STATES of America.
No. 17583.
United States Court of Appeals Third Circuit.
Submitted on Briefs May 9, 1969.Decided May 23, 1969.

Frank Jackson, pro se.
Jerome D. Schwitzer, Asst. U.S. Atty., David M. Satz, Jr., Newark, N.J., for appellee.
Before McLAUGHLIN, KALODNER and VAN DUSEN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
The District Court denied the defendant Jackson's petition for vacation of sentence which was premised on his contention that he was deprived of his right to counsel at all phases of the criminal proceedings against him and that as a result he made an involuntary confession and entered a guilty plea to an indictment charging him with theft of a money order while in the employ of the Internal Revenue Service.


2
On review of the record we find no error.


3
The Order of the District Court denying Jackson's petition will be affirmed for the reasons so well stated in Judge Wortendyke's Opinion, 302 F. Supp. 216.